OPINION — AG — ** DEPARTMENT OF PUBLIC SAFETY — FILING OF ACCIDENT REPORT ** UNDER THE PROVISIONS OF 47 O.S. 504 [47-504], AN OPERATOR OF A MOTOR VEHICLE WHICH IS INVOLVED IN AN ACCIDENT IN THIS STATE, IN WHICH ANY PERSON IS KILLED OR INJURED, SHALL WITHIN TEN DAYS AFTER SUCH ACCIDENT MAKE A REPORT OF THE ACCIDENT IN WRITING TO THE COMMISSIONER; AND THAT THE OPERATOR IS REQUIRED TO MAKE THE REPORT IF (A) SHE KNOWS OF ANY INJURY, HOWEVER SLIGHT, RECEIVED BY ANY PERSON AS A RESULT OF THE ACCIDENT IN WHICH HIS VEHICLE WAS INVOLVED, OR (B) HE IS INFORMED THAT ANY PERSON CLAIMS TO HAVE BEEN INJURED, IN ANY DEGREE, AS RESULT OF SAID ACCIDENT. (REPORTING, COMMISSIONER, INJURY, REPORTING) CITE: 47 O.S. 297 [47-297], 47 O.S. 304 [47-304], 47 O.S. 295 [47-295] (J. WALKER FIELD)